People v Wright (2014 NY Slip Op 08868)





People v Wright


2014 NY Slip Op 08868


Decided on December 17, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 17, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
JOHN M. LEVENTHAL
L. PRISCILLA HALL
SYLVIA O. HINDS-RADIX, JJ.


2012-10860
 (Ind. No. 470-12)

[*1]The People of the State of New York, respondent,
vJohnathan Wright, appellant.


Alan Polsky, Medford, N.Y., for appellant.
Thomas J. Spota, District Attorney, Riverhead, N.Y. (Karla Lato of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from an amended judgment of the Supreme Court, Suffolk County (Cohen, J.), rendered November 30, 2012, revoking a sentence of probation previously imposed by the same court, upon a finding that he violated a condition thereof, after a hearing, and imposing a sentence of imprisonment upon his previous conviction of attempted burglary in the second degree.
ORDERED that the amended judgment is affirmed.
Contrary to the defendant's contention, upon finding that the defendant violated four conditions of his probation, the Supreme Court did not violate his substantive due process rights by revoking his sentence of probation and sentencing him to a term of imprisonment for the original conviction (see CPL 410.70[5]; People v Beach, 118 AD3d 905; People v Costanza, 36 AD3d 829, 830; People v Haas, 245 AD2d 825, 826-827). Furthermore, the sentence imposed was not excessive (see People v Hobson, 43 AD3d 1179; People v Suitte, 90 AD2d 80).
BALKIN, J.P., LEVENTHAL, HALL and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court